Order entered October 9, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00073-CR
                                       No. 05-18-00074-CR

                                JACCARI D. JONES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F16-00673-V & F16-39215-V

                                             ORDER
       Appellant’s brief was initially due April 8, 2018. By order dated August 20, 2018, we

ordered appellant’s brief filed on or before September 21, 2018. We cautioned that the failure to

file a brief by that date would result in the Court utilizing the remedies available to it, including

ordering that Kristin Brown be removed as appellant’s appointed attorney without further notice.

To date, we have had no communication from appellant and no brief has been filed.

       We ORDER Kristin Brown REMOVED as appellant’s appointed attorney of record.

       We ORDER the trial court to appoint new counsel to represent appellant in these appeals

and to transmit a supplemental record containing the order appointing new counsel to this Court

within FIFTEEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Kristin Brown;

and the Dallas County District Attorney’s Office.



                                                    /s/   CRAIG STODDART
                                                          JUSTICE